915 F.2d 1556
Unpublished DispositionNOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Courtney J. TGETTIS, ET AL., Plaintiffs, Appellants,v.Deborah TGETTIS, ET AL., Defendants, Appellees.
No. 89-2203.
United States Court of Appeals, First Circuit.
Sept. 7, 1990.

Appeal from the United States District Court for the District of Massachusetts Walter Jay Skinner, U.S. District Judge.
Richard S. Tgettis on brief, pro se.
Margaret G. Barmack and Barmack, Boggs & Wasserman, on brief, for appellees Deborah A. Tgettis and Deborah A. Boggs.
James M. Shannon, Attorney General, and Karen Cheeks-Lomax, Assistant Attorney General, on brief for appellees Thaddeus Buczko, Edward Rockett, Edward Ginsburg, John Burke, Philip Kiley and John Belyea.
Harvey F. Rowe, Jr. on brief, pro se.
William E. Beaupre on brief, pro se.
D.Mass.
AFFIRMED.
Before BREYER, Chief Judge, and SELYA and CYR, Circuit Judges.
PER CURIAM.


1
We have carefully reviewed the parties' briefs and the record on appeal.  We agree with the district court's order of dismissal which concluded, inter alia, that the complaint failed to state a claim upon which relief can be granted.  Essentially, appellant Tgettis, who filed this suit on behalf of himself and his minor daughter, is complaining about the outcome of his divorce and custody proceedings.  A federal court does not sit in review of such matters.  See, e.g., Lancellotti v. Fay, No. 90-1122, slip op. at 3-4 (1st Cir.  July 18, 1990).  His disagreement with a state court judge's decision to dismiss his appeal is a matter appropriately addressed to the state courts.


2
Further, we find no abuse of discretion in the district court's denial of appellant's motion for enlargement of time.


3
Affirmed.